Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 08/22/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, it appears that “II-IV” when referring to semiconductors should actually be “II-VI” because semiconductors of these two groups is atomically proper.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez, US 2005/0026339.
Gonzalez shows the invention as claimed including an integrated circuit structure, comprising:
A first semiconductor material 12;
An insulator material 36;
A second semiconductor material 42; and
A third semiconductor material 50, wherein:  the second semiconductor material includes polycrystalline silicon (see paragraph and is between the insulator material 36 and the third semiconductor material 502;
The insulator material is between the first semiconductor material and the second semiconductor material and at least 85% of the third semiconductor material is monocrystalline (see paragraph 0029 and figs. 1-7 and their descriptions).
Regarding dependent claim 2, note that the circuit further comprises a transistor having a channel material, wherein the channel material of the transistor includes at least a portion of the third semiconductor material (see, for example, fig. 7).
Concerning dependent claim 3, the transistor further includes a source region and a drain region and each of the source and drain region include a semiconductor material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharyya, US 2004/0065884 in view of Gonzalez, US 2005/0026339.
Bhattacharyya shows the invention as claimed including an integrated circuit structure, comprising:
A first semiconductor material 106;
An insulator material 120;
A first transistor 112 comprising a stack of a second semiconductor material and a third semiconductor material (for example, represented by layer 114);
A second transistor comprising a stack of the second semiconductor material and a fourth semiconductor material (for example, represented by layer 26 or 40 which also include silicon), wherein:
	A first portion of the insulator material 108 (left portion of insulator material in fig. 11) is between the first semiconductor material 106 and the stack of the first transistor 110, and
	A second portion of the insulator material 108 (right portion of insulator material in fig. 11) is between the first semiconductor material 106 and the stack of the second transistor 50.
	Note that when referring to the terms “first material”, “second material”, etc. these terms are given their broadest reasonable interpretation since the claims do not point out that these materials are different.
	Bhattacharyya does not expressly disclose where the second semiconductor material comprises polycrystalline silicon. Gonzalez discloses a second semiconductor material connecting thin film transistors which comprises polycrystalline silicon (see (see paragraph 0029 and figs. 1-7 and their descriptions). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Bhattacharyya so as to comprise polycrystalline silicon for the second semiconductor material because this is shown to establish an effective conductive connection between the two thin film transistors.
	With respect to dependent claim 11, note that the transistors are n-type and p-type respectively (see, for example, fig. 11).
	Concerning dependent claim 12, note that the active semiconductor layers can include silicon and germanium.
	Regarding dependent claims 13-14, note that the source or gate electrode of the first transistor is coupled to the source or gate of the second transistor (see fig. 11).
	Concerning dependent claim 15, note that the third and fourth material can be monocrystalline (see paragraph 0052).
	Regarding dependent claim 16, the examiner takes official notice that semiconductor materials such as III-Vs, II-Vis, and III-N materials are well known in the art to be used as active semicxonductor layers and their incorporation into the instant invention would have been obvious.
	With respect to dependent claim 17, note that the claims are directed to the product and therefore the particular process does not render patentability to the claimed invention.
	Addressing dependent claim 18, the third semiconductor material is in contact with the second semiconductor material.

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, US 2005/0026339 in view of Pfiester, U.S. Patent 5,166,084.
Gonzalez is applied as above but does not expressly disclose wherein the third semiconductor material includes silicon and the doped semiconductor material includes silicon germanium. Pfiester discloses a thin film transistor where the doped semiconductor material of the source/drain region 18 are silicon germanium which has a larger lattice constant than the silicon channel region 16 (see col. 3-line 28 to col. 4-line 41). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gonzalez so as to comprise the materials as disclosed by Pfiester because such a configuration is shown to be suitable for an effectively functioning thin film transistor device.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, US 2005/0026339 in view of Sameshima et al., U.S. Patent 5,591,653.
Gonzalez is applied as above but does not expressly disclose where the lattice constant of the doped semiconductor material is smaller than the lattice constant of the third semiconductor material. Sameshima et al. discloses wherein the lattice constant of the doped silicon semiconductor material 2 is smaller than the lattice constant of the third silicon-germanium semiconductor material 3 (see col. 2-line 34 to col. 4-line 50). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Gonzalez so as to comprise the materials of the source/drain and channel as suggested by Sameshima et al. because in such a way a thin film transistor with high mobility will be produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



November 19, 2022